Citation Nr: 1450749	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating higher than 10 percent for a traumatic brain injury (TBI).

3. Entitlement to an initial compensable evaluation for right leg post compartment syndrome scars and muscle groups XIII and XI injury. 

4. Entitlement to an initial compensable evaluation for left leg post compartment syndrome scars and muscle groups XI injury. 


REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program, Inc.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to July 2008.  He received the Purple Heart, among many other decorations, for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for multiple disabilities, including the following: TBI/post concussive syndrome, evaluated at 10 percent disabling; PTSD, also claimed as TBI with short term memory loss, evaluated as 0 percent disabling; right leg post compartment syndrome scars and muscle groups XIII and XI injury, evaluated as 0 percent disabling; left leg post compartment syndrome scars and muscle groups XI injury, evaluated as 0 percent disabling; and scar, posterior right wrist post ganglion cyst, evaluated as 0 percent disabling.  Additionally, the Veteran's claim for service connection for sinusitis was denied in this rating decision.  

The above-referenced claims were filed through the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

In a November 2008, the Veteran submitted a Notice of Disagreement (NOD) regarding these ratings and the denial of service connection for sinusitis.  A review of the Veteran's April 2012 Substantive Appeal, VA Form 9, reflects that the Veteran did not check either box in section 9 of the Substantive Appeal and instead wrote "please see attached brief."  The attached brief and Supplemental Affidavit addressed the Veteran's contentions regarding his appeals for higher initial ratings for TBI/post concussive syndrome, PTSD, right leg post compartment syndrome, and left leg post compartment syndrome.  The brief and the Veteran's attached Supplemental Affidavit both do not address either the Veteran's claim for service connection for sinusitis or his claim for an initial compensable rating for scar, posterior right wrist post ganglion cyst.  There has not been any correspondence from the Veteran (or their representative) indicating the desire to appeal, or indicating the belief that these issues were still on appeal, the issues of service connection for sinusitis or the Veteran's initial rating for scar, posterior right wrist post ganglion cyst since the submission of the brief or since the Veteran (and his representative) were sent a copy of the Statement of the Case in May 2012.  Further, there has also not been any correspondence from the VA directly to the Veteran which would indicate to the Veteran that the issues were still on appeal.  38 C.F.R. § 19.35 (Providing that the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue); see e.g. Percy v. Shinseki, 23Vet. App. 37, 46 (2009).  In light of the above, the Board finds that the Veteran has not submitted a timely Substantive Appeal with regard to the issues of service connection for sinusitis and entitlement to an initial compensable rating for scar, posterior right wrist post ganglion cyst and that these issues are not presently before the Board.

During the pendency of the appeal, the RO granted an increased initial rating of 30 percent for PTSD in a February 2012 rating decision.  Although this higher rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of the award of service connection nor has the appellant withdrawn his appeal.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issues of entitlement to initial compensable ratings for left leg post compartment syndrome and right leg post compartment syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Prior to April 25, 2010, the Veteran's PTSD was primarily manifested through symptoms that include: unprovoked irritability, insomnia, memory problems, poor concentration, and difficulty in establishing and maintaining effective relationships. 

2. Prior to April 25, 2010, the Veteran's condition did not produce occupational and social impairment with deficiencies in most areas and did not demonstrate an inability to establish and maintain effective relationships. The Veteran was able to study at a community college and maintain a 3.8 GPA through this time.  He also was able to build a stronger relationship with his brother-in-law than they had prior to his deployment and he was able to at least temporarily reunite with his wife after a 6 month separation period. 

3. As of April 25, 2010, the Veteran's condition most nearly approximated as producing occupational and social impairment with deficiencies in most areas, including work and family relationships.  

4. While the Veteran has been found totally disabled by the Social Security Administration, the Veteran has not demonstrated total occupational and social impairment based upon his mental condition.  The Veteran has not reported recurrent delusions or hallucinations, and he has not indicated homicidal or suicidal intent or ideation.    

5. The Veteran has not been diagnosed with multi-infarct dementia associated with brain trauma.  

6. Since October 23, 2008, none of the Veteran's symptoms separate from his symptoms for PTSD warrant a level of impairment facet in excess of "1".

7. From October 23, 2008 to April 24, 2010, the Veteran's highest facet if including his PTSD symptoms would be "2" for impairment of memory, concentration, and executive functions or for neurobehavioral impairment. 

8.  After April 25, 2010, that the Veteran's highest facet would not exceed a "3".  


CONCLUSIONS OF LAW

1. For the period from July 27, 2008 through April 24, 2010, the criteria for a 50 percent rating for PTSD, but no more than 50 percent, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2. With resolution of reasonable doubt in the appellant's favor, for the period beginning April 25, 2010, the criteria for an evaluation of 70 percent for PTSD, but no more than 70 percent, have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

3. The criteria for an initial rating in excess of 10 percent for a traumatic brain injury have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Codes 8045 (2008, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice prior to his discharge in a letter provided through the BDD program and the Veteran signed and returned a letter indicating this notification in April 2008, before the October 2008 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA and private treatment records, statements from the Veteran, his wife, and his brother-in-law, records from the Social Security Administration (SSA), and VA examination reports.  The Board find that the VA examinations on file are adequate to rate the Veteran for the period on appeal because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

There is no objective evidence indicating that there has been a material change in the severity of the PTSD or TBI since he was last examined.  While the Veteran reported in March 2012 that his anxiety and his panic attacks had worsened since his prior affidavit submitted in February 2011, the evidence reflects that the Veteran was examined twice after February 2011 and has not asserted that there has been a material change in either his TBI residuals or his PTSD since his examinations in August and December 2011, respectively.  The Veteran has not asserted that these examinations did not adequately report his symptoms, rather he indicated that the symptoms, and specifically the panic attacks, had increased since his prior affidavit when he denied ever having a panic attack.  Significantly, the subsequent December 2011 VA examination reports the presence of panic attacks.  It is noted that the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide a veteran with a new, contemporaneous medical examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  As the Veteran was examined subsequent to the prior affidavit and these examinations reflected similar symptoms to those reported in the March 2012 statement, the Board concludes that a remand for another VA examination is not warranted and would only result in unnecessary delay in adjudication of the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to an Initial Rating in Excess of 30% for PTSD 

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for his PTSD.  Particularly, the Veteran (through his representative) argues that he is entitled to an initial disability rating of at least 70% due to his PTSD.  After detailed review of the claims file, the Board concludes that a rating of 50 percent most closely reflects the Veteran's symptoms from July 27, 2008 through April 24, 2010 and that a rating of 70 percent most closely reflects the Veteran's symptoms thereafter.

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged." Fenderson v. West, 12 Vet. App. 119 (1999).  In the instant case, the evidence indicates that the Veteran's disability significantly changes between his initial separation from service and his April 2010 evaluation by Dr. J. and, accordingly, staged ratings are warranted.

In August 2008, approximately one month after separation from service, the Veteran underwent a mental status evaluation with Dr. H. regarding the status of his PTSD.  The Veteran noted that he had problems with sleep, irritability, and being anxious since his return from his first deployment to Iraq.  He reported that these problems "were hard on his marriage" and made him nauseated to "be around people."  The Veteran reported difficulty breathing in crowds and increased difficulty sleeping.  The Veteran reported sleeping for two hours and then awakening due to nightmares that keep him awake for several hours before allowing him to sleep for another couple hours.  He reported being hyperalert and being uncomfortable in restaurants, unless he can face the door and observe the entire room.  He reported an adverse reaction to Nortriptyline and has not used anti-depressants since that time.  He also stopped taking Ambien after getting "hooked on that."  He reported seeing a counselor every two weeks for an hour, and not requiring any hospitalizations or emergency room visits due to his psychiatric condition.  

Prior to the military, the Veteran reported graduating from high school and being active socially in his church and in sports.  Since exiting the service, the Veteran reported a desire to pursue additional education and would start college the next month.  He indicated that he wanted to become a trauma surgeon or a registered/surgical nurse and that he did not intend to work until he finishes his education.   The Veteran reported being close to his brother and sister and that he had been married for six years, with a five year old daughter.  

The Veteran reported that he was not aware of any major changes in daily activities or in social functioning.  The examiner noted that the Veteran demonstrated avoidance of stimuli by making an effort to avoid thoughts, feelings, and conversations associated with the trauma, by making an effort to avoid activities, places, and people that arouse recollections of events, markedly diminished interest in participation in significant activities, feeling of detachment or estrangement from others and restricted range of affect, mainly irritability.  The Veteran indicated that he was only currently drinking during social occasions, after initially drinking "a little too much" after his injury.  

On mental status examination, the examiner reported that the Veteran was a reliable historian that was oriented to time, person, place, and purpose of the interview.  He was clean and appropriately groomed for the interview.  Affect was normal in range and intensity, and thought content was noted to be appropriate.  Mood was mildly depressed, which appeared continuous.  Unprovoked irritability, which was not present during the interview but was reported by the Veteran, was noted to be a problem with his family.  Communication was noted to be open and easy.  Speech was spontaneous, coherent, and clear.  There was no circumstantial or pressured speech.  There was no history of panic attacks or suspiciousness.  Judgment was noted to be good and there was no loosening of associations or autistic logic.  The Veteran was noted to be able to recall all three objects shown to him after five minutes and no other memory deficits were noted on examination.   

The examiner's diagnosis was PTSD, chronic, moderate.  He was given a GAF score of 49.  The examiner reported that the Veteran was not having any difficulty performing activities of daily living.  Psychiatric symptoms were noted to be not severe enough to interfere with social and occupational functioning or to require continuous medication.  The Veteran's prognosis was determined to be good and that he would follow through with treatment that would become appropriate.   

The Veteran's records indicate he sought treatment at a San Antonio VA Outpatient Clinic from October 2008 through February 2009.  

Initially, the Veteran was noted to have depression/anxiety and was prescribed a low dose of fluoxetine.  The next week the Veteran returned for a visit with a psychologist.  The Veteran reported that "he had been doing fine lately." He indicated that he did not have any current depressive or anxiety related concerns.  He expressed interest in a spring chronic pain program, as his academic schedule conflicted with the fall program at that time.  He was noted to have an anxiety disorder, not otherwise specified and a GAF score of 70.

In November 2008, the Veteran indicated that he was having problems with severe headaches, memory problems, pain in his legs, and problems sleeping.  The Veteran reported that he had been given a portable data assistant (PDA) at Ft. Carson with a GPS due to his memory problems.  The Veteran reported that he had misplaced the PDA, which was making it hard for him to go to school.  He indicated that he was sleeping four to six hours per night.  He reported going to church on a regular basis.

In December 2008, the Veteran received treatment at the Brook Army Medical Center.  The Veteran indicated that he was seeking treatment for chronic pain and was no longer treating with the VA pain clinic.  The Veteran complained of pain in his legs, allergies, and headaches.  Psychiatric examination indicated normal appearance and affect.  Attitude was not abnormal.   

In February 2009, the Veteran reported for a follow up with his primary care physician at the San Antonio VA Outpatient clinic.  The Veteran indicated that he wasn't taking any medication for his PTSD/anxiety and only discussed physical health concerns.  Later that month, the Veteran indicated he was still treating at the Vet Center and that the treatment was helpful.                

The file indicates that the Veteran sought treatment for his PTSD at the Vet Center in San Antonio, Texas from June 2008 through January 2009.  The Veteran was seen for individual and occasional couples counseling approximately every two weeks to three weeks until October 2008.  He indicated he was not interested in group activities and did not want medication.  In August 2008, he brought his wife to discuss his anger and the use of "time-outs" to control his anger. In September 2008, it was noted that his father was terminally ill, that he was struggling with his marriage, and that he was trying to get his brother reassigned to San Antonio.  In October 2008, he indicated that he had moved in with his in-laws and that he was trying to manage that stress with his school work.  In January 2009, the Veteran indicated that he was having a difficult time with his wife and his in-laws but that his relationship with his mother was improving.  

In April 2010, the Veteran was evaluated by Dr. J., a clinical psychologist, regarding the status of PTSD.  Dr. J. reported that the Veteran "from moderate to severe" levels of chronic PTSD.  Dr. J indicates that the Veteran's PTSD is exacerbated by his constant physical pain in his legs that results from his combat injury and the physical and psychological pain cue each other.  The Veteran indicates that he becomes frustrated because at times he cannot walk due to the pain in his legs, which makes him angry.  

Regarding the Veteran's occupational and social impairments, the Veteran indicated that he repeatedly becomes angry with his wife and his daughter.  The Veteran's memory problems compound this issue.  "I get into a state and just say whatever I can to hurt her, and then I don't remember [what was said]." He also stated that he no longer likes his original family.  He stated that the only activity he enjoys is playing video games with his brother-in-law.  The Veteran indicated that he was not currently working but he was taking classes at a local community college.  He had a 3.8 GPA but reported feeling out of place there and being annoyed with the other students.  He reports that he has to re-read things three to four times because he constantly loses his train of thought. 

The Veteran reported that he was not currently seeking treatment for his mental health problems.  When asked about seeking treatment, the Veteran reported that he does not want to feel like he has a problem and that he is ashamed of his condition. Dr. J. indicated that there was no apparent change in the Veteran's mental status from his previous August 2008 VA examination.  He diagnosed the Veteran with PTSD, chronic, moderate with a GAF score of 45.

In February 2011, written statements regarding the Veteran's condition were received from the Veteran, his wife, and his brother-in-law.  The Veteran indicated that he suffers a lot from irritability since returning from Iraq.  He reported that he feels isolated from his family and friends.  He stated that he has a "rage that he can't seem to control, which makes it very difficult to talk to his wife about things." He also noted that "we get along for the most part, but if an argument arises, it's very hard for me to come down from being so angry so I need a lot of time to calm down."  He indicated feeling guilty about acting that way towards his wife and his daughter.  He reported not spending as much time with his friends because "they haven't grown up" and "that they are in different levels in their lives."  The Veteran indicated that he tries to spend as much time as he can around his daughter because she puts him in a positive mood that he can't get anywhere else.  The Veteran reported that he did not recall having any panic attacks since his deployment. 

The Veteran's wife indicates that there was a period after his deployment that "it was like walking on egg shells so that an argument would not occur."  She also indicated that there was a period that she and the Veteran separated for 6 months and nearly got divorced due to his unhappiness and unpredictability.  She reported that they "interact a lot better now that they are able to talk about things in a more civil manor" but she did not believe that he would ever be completely normal again.  

The Veteran's brother-in-law reported that since the Veteran's deployment it seems like the Veteran has a hard time being at ease no matter where he is, even if he is at home.  He reported that he doesn't feel that their relationship has suffered, however, and that he feels closer to the Veteran since his return home.  His brother-in-law also reports that despite the Veteran's best behavior around his other family members he "offends people here and there."

In December 2011, the Veteran underwent another VA examination regarding the severity of his PTSD.  The examiner indicated that the Veteran had PTSD with symptoms that overlap with his TBI symptoms and that was not possible to differentiate what symptoms are attributable to each diagnosis.  The GAF score was 55.

The Veteran reported that he was close with his daughter, but his marriage was tough and the worst it had ever been.  He reported that he was a full time student at a university and was studying biology.  However, he reported that he has a lot of memory problems that cause his concentration to be poor and that his grades are getting worse. (The Veteran's TBI exam indicates he had a 2.5 GPA as of August 2011).  

During this examination, the Veteran indicated that he had not taken any psychiatric medication in over 3 years and did not indicate seeking any treatment since 2009, however, he reported increased alcohol intake to two to three drinks per day and 6 to 8 per day on the weekend.  His symptoms were noted to include the following: markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, difficulty falling asleep or staying asleep, irritability towards others, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, difficulty in adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships.  The examiner opined that the Veteran's condition had worsened since his last examination, and suggested that the Veteran seek treatment.     

In April 2012, a brief and supplemental statement was provided on behalf of the Veteran, which indicated that the Veteran was divorcing from his wife and was having increased panic attacks since his previous statement.  

Diagnostic Code 9411 addresses PTSD.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran is currently assigned a 30 percent disability rating.  This evaluation is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 
 
A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

The Veteran and his representative maintain that the Veteran's condition causes "frequent depression, anxiety, and panic attacks, as well as significantly impaired impulse control, impairment of short-term memory, spatial disorientation, chronic sleep impairment, and difficulty establishing and maintain effective relationships."  Further, the Veteran argues that these symptoms cause serious occupational and social impairment, causing the Veteran to be deficient in most areas of his life, including work, family relationships, judgment, thinking, and mood.  

The Veteran argues that his symptoms indicate "incapacitating distress that has a severe impact on his occupational functioning," and that the Veteran's ability to establish and maintain effective relationships has deteriorated significantly, resulting in divorce of his wife and irritability that makes it hard for "family and friends to be around [the Veteran]."  

Evaluating the evidence in light of the rating criteria noted above, the Board finds that the Veteran's condition more nearly approximates the criteria for a 50 percent evaluation prior to April 2010 and a 70 percent evaluation beginning April 2010.  Despite Dr. J.'s assertion that the Veteran's mental status does not change from the examination of Dr. H in August 2008, the evidence of record indicates that the Veteran's overall condition, as well as, his ability to establish and maintain effective relationships deteriorates significantly throughout the appeal period.

The evidence of record does not indicate that the Veteran initially suffered from serious occupational and social impairment, causing the Veteran deficiencies in most areas of his life, including work, family relationships, judgment, thinking, and mood upon separation from service.  During his August 2008 psychological evaluation, the Veteran that he was not aware of any major changes in daily activities or in social functioning.  

The Veteran's social interactions prior to April 2010 are more closely reflected by the 50 percent rating criteria for PTSD. While he noted periods of unprovoked irritability, which was causing problems with his family, the claims file does not indicate that these periods resulted in violence.  In 2008, the Veteran reported being close to his brother and sister and that he had been married for six years.  By April 2010, the Veteran reported that he no longer liked his original family.  The Veteran's brother-in-law provided a statement that he didn't feel that their relationship has suffered since the Veteran's deployment and that he feels closer to the Veteran since his return home.  Such reports don't indicate that the Veteran initially suffered from serious social impairment that would cause the Veteran deficiencies in most areas of his life.  

Regarding the Veteran's occupational capacity prior to April 2010, the evidence is clear that the Veteran had not worked throughout the appeal period.   However, the Veteran initially was able to apply and was accepted to a community college and was able to maintain a 3.8 GPA through April 2010.  He was able to take these credits and transfer to a university.  
Although certain circumstances after April 2010 would suggest that the Veteran's condition did not yet manifest to the 70 percent level, the totality of the evidence reflects that the evidence more nearly approximates the 70 percent criteria.  For example, the Veteran reunited with his wife after their separation and the spouse reported that his condition had improved and that they "interact a lot better now" indicating that he had some ability to establish and maintain effective relationships.  Further, the Veteran in his occupation as a full-time student the Veteran was able to transfer from a community college to a university to study biology and pursue his goal of becoming a registered nurse.  However, the Board notes that these events are not necessarily indicative of the ongoing deterioration of the Veteran's condition.  The evaluation from Dr. J indicated that the Veteran was suffering from moderate to severe PTSD, and that this condition was causing him to repeatedly becomes angry with his wife and his daughter and despite his initial success in school he was needing to re-read things three to four times because he constantly loses his train of thought due to his memory issues.  As the record indicates that by August 2011 the Veteran's grades were declining and by December 2011, the Veteran's relationship with his wife was worst in the history of their relationship, the Board resolves the benefit of the doubt in favor of the Veteran that his condition most properly was reflected by the 70 percent level as of April 25, 2010.  

The Board notes that as of December 2011, the VA examiner indicated that the Veteran was having symptoms that would cause difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.  However, the Board does not find that the Veteran's condition at any point on appeal has reached the 100 percent level for PTSD.  Throughout the appeal period, the Veteran has maintained a meaningful relationship with his daughter, and has not indicated total social impairment.  While the Veteran has not indicated that he is working and has been found totally disabled by the SSA, the claims file indicates that the Veteran has been able to have some success in his studies and has not demonstrated total occupational impairment based upon his mental condition.  Further, the Veteran has not reported recurrent delusions or hallucinations, and he has never been noted to pose a danger to himself or others.  While some memory impairment was noted, he was never noted to have memory loss so severe that he could not remember the names of close relatives, his occupation, or his own name.  Furthermore, while the symptoms the Veteran does have, including the panic attacks, anger, lack of concentration, hypervigilance and difficulty sleeping, are undoubtedly severe, they have not been so frequent and disabling as to result in total occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, as described above, the Veteran still retains some occupational and social functioning.  The record reflects that he retains some relationships and attended school.  The Board also finds it significant that the Veteran has never required inpatient hospitalization or domiciliary care for treatment of his symptoms.  Finally, the Veteran's GAF scores do not reflect total occupational and social impairment.  Rather, the lowest GAF score noted during the entire appeal period was a 45, which is indicative of serious symptoms. He has never been assessed with scores in the 30s, which would be indicative of behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas. Accordingly, a rating in excess of 70 percent is denied.  

The Board has considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and no referral is required. See Thun v. Shinseki, 573 F.3d 1366  (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  As outlined above, the Veteran has memory problems, difficulty sleeping, irritability and anger towards others, poor concentration, and social isolation.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411. The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD and depression which may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code adequately contemplates the Veteran's symptoms.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  While the Veteran's physician indicates that the Veteran's PTSD is exacerbated by his service-connected bilateral leg condition, the Board notes that the Veteran's condition has been evaluated based upon how his condition has manifested itself through its symptomology.  While the condition may be worsened due to his other service-connected conditions, the schedular criteria have still contemplated the entire scope of the Veteran's condition and, thus, are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1)  

Accordingly, for the period from July 27, 2008 through April 24, 2010, a 50 percent rating for PTSD, but no more than 50 percent, is warranted.  Additionally, after resolving reasonable doubt in the appellant's favor, for the period beginning April 25, 2010 and ongoing, an evaluation of 70 percent for PTSD, but no more than 70 percent, is warranted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

Entitlement to an Initial Rating in Excess of 10% for TBI 

The Veteran currently receives a 10 percent schedular rating for his TBI under 4.124a, Diagnostic Code 8045, effective July 28, 2008.  The protocol for traumatic brain injuries was revised during the pendency of this appeal and made effective October 23, 2008.  The Federal Register is demonstrative and unequivocal on the point that the effective date of any award, or any increase in disability compensation, based solely on the new rating criteria will not be earlier than the effective date of this rule. See 73 Fed. Reg. 54693 (Sept. 23, 2008).  See 38 U.S.C.A. § 5110(g).

As the Veteran's appeal is one for an increased initial rating, both of the rating criteria must be considered.  Unfortunately, as will be discussed-below, the aspects of the Veteran's condition that would warrant a rating higher than 10 percent under the new criteria overlap with the Veteran's rating for PTSD, and the symptoms that do not overlap do not warrant a rating in excess of 10 percent.  Accordingly, the Veteran's claim for an initial rating in excess of 10 percent for TBI must be denied.  

Entitlement to an Initial Rating in Excess of 10% under the Regulations Prior to October 23, 2008 

Prior to October 23, 2008, the previous version of 38 C.F.R. § 4.124a, Diagnostic Code 8045 is applicable, which provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. were to be rated under the Code specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207). 

Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, are to be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating is not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (prior to October 23, 2008). 

As such, prior to October 2008, pursuant to the Diagnostic Code in effect at that time, the Veteran's TBI residuals were rated at 10 percent.  (The Board notes that the Veteran's tension headaches were determined not to be a subjective complaint and were rated separated as directed under the rating criteria.) 

The Veteran contends that the higher rating he is currently assigned should have been assigned earlier than October 23, 2008.  The Veteran asserts through briefs submitted in February 2011 and April 2012 that an initial rating in excess of 10 is warranted based upon his inadequate evaluations of his cognitive function, including his deficiencies in memory, attention, concentration, and executive functions and his subjective symptoms.  

The medical evidence does not demonstrate that the Veteran has been diagnosed with multi-infarct dementia associated with brain trauma.  The symptoms described by the Veteran do not fall under the category of purely neurological disabilities such as hemiplegia, epileptiform seizures, and facial nerve paralysis could not be rated as separate disorders under the rating criteria prior to October 23, 2008.  This being the case, a maximum 10 percent rating was provided in this circumstance under this regulatory framework which was in effect at the time the Veteran's claim was received.  

The Board has thoroughly considered the Veteran's arguments and the evidence; unfortunately, while the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations. The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). Accordingly, based upon the evidence of record, no rating in excess of 10 percent is warranted prior to October 23, 2008.

Entitlement to an Initial Rating in Excess of 10% after October 23, 2008 

As stated above, the Veteran asserts that a rating in excess of 10 is warranted based upon his deficiencies in cognitive function, including memory, attention, concentration, and executive functions and his subjective symptoms.  Unfortunately, while some of the Veteran's symptoms would otherwise warrant a higher rating on their own, the Board notes that the regulations that prohibit pyramiding prevent a higher rating under 8045 and that the symptoms that do not overlap  with the Veteran's PTSD do not warrant a rating in excess of 10 percent.

In September 2008, the Veteran's TBI was assessed as a part of a VA examination.  The Veteran indicated that he had suffered a blast from an improvised explosive device (IED) in March 2006 and took shrapnel to both lower extremities.  The Veteran indicated he lost consciousness for less than a minute and sustained a concussion.  

The Veteran reported symptoms of fatigue, confusion, which were described as bad memory, and slowness of thought.  He reported problems with attention, concentration, and that he worries about his surroundings.  He had difficulty understanding and processing directions.  He indicated that he had problems with hearing and vision, and that words would appear shattered, which made it difficult to read.  He reported problems with anxiety, irritability, and sleeping.  He did not report any seizures.  He did not sustain any injuries to his mouth but he reported problems with stuttering and problems forming words.  He had problems with urinary urgency but no appliance was required and no fecal leakage was reported.  While the Veteran stated that he was not experiencing any functional impairment from this condition, he reported that his symptoms were worsening.  

Neurological examination showed no paralysis as a result of his condition.  He was noted to be oriented to time, place, and person.  The examiner opined that the Veteran had mild memory loss as he has trouble remembering names, directions, or recent events.  No problems with attention were noted by the examiner as the Veteran could complete serial sevens and spell world backwards.  The Veteran was diagnosed with a traumatic brain injury with objective memory loss.  

The Veteran's TBI was assessed again in August 2011.  The Veteran reported having more severe memory problems since his prior examination.  He reported that he had been provided a PDA with a GPS at Ft. Carson, which helped him navigate the city but when he did not use it he can get lost.  He indicated that this causes problems with his wife who gets frustrated when he deviates from the route to a certain destination and he takes "a more familiar" route, which does not lead to the intended destination.  The Veteran reported that his lapses make him "irritable" and he prefers to be alone.  The Veteran was a third year undergraduate student with a 2.5 GPA, which had dropped over the previous summer.  He stated that he had particular trouble with a course that had weekly exams that would cover the material from the prior week.  He stated that even though he was provided with an IPad with a camera to record the lectures he was not able to prepare for the exam successfully, as he needed to repeat his review of these recorded materials more often than the spring or fall.  

The Veteran reported that his memory loss was moderate and that his insomnia was exacerbating this problem.  He stated that if he does not sleep, then his tiredness the following day impacts his memory.  The insomnia was associated with nightmares and intrusive thoughts due to his PTSD. The Veteran indicated that he is frustrated by his limited ability to concentrate.  He states that he can barely attend school and spend time with his daughter, while his classmates have school, family, and jobs.  

The examiner indicated that the Veteran's condition had stabilized.  He reported that the Veteran has psychiatric problems that cause anxiety and mood swings.  The Veteran indicated that he had become isolated over the summer and was depressed by his school results.   He indicated that his future is not looking good.  Neurobehavioral symptoms included irritability that was produced by daily pressures and interactions with his wife.  

The examiner reported that the Veteran had complaints of memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  Mildly impaired judgment, which was noted to affect complex or unfamiliar decisions.  His social interaction was "occasionally inappropriate."  The Veteran was oriented to person, time, place, and situation.  Motor activity and consciousness were reported to be normal.  Visual spatial orientation was noted to be mildly impaired due to the fact that the Veteran has difficulty following directions and will get lost in unfamiliar areas, but he could use a GPS to navigate.  His subjective symptoms were noted to mildly interfere with work; instrumental activities of daily living; or work; family or other close relationships.  The Veteran's intermittent dizziness, tinnitus, headaches, frequent insomnia, and hypersensitivity to light and sound were noted to factor into this determination.  The examiner opined that the Veteran's neurobehavioral effects frequently would interfere with workplace interaction, social interaction, or both but do not preclude them. The Veteran's communication was noted to be only occasionally impaired and that he could communicate complex ideas.  

The examiner indicated that  the Veteran's condition was causing memory loss, decreased concentration, poor social interaction, difficulty following instructions, and pain.  Additionally, it was causing the Veteran difficulty managing family responsibilities and college requirements.  The examiner stated that he could not delineate the contribution of the Veteran's mental symptoms of insomnia, hypervigilance, reduced memory, depression, and his cognitive symptoms of altered memory and reduced concentration without resorting to mere speculation.         

The criteria for Diagnostic Code 8045 effective from October 23, 2008 provide that there are three main areas of dysfunction that may result from a traumatic brain injury (TBI) and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral dysfunction, and physical (including neurological).  Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others may.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches or Meniere's disease; even if that diagnosis is based on subjective symptoms should be evaluated separately, rather than evaluated under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

Note (1) to the Diagnostic Code explains that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2) indicates that symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3) explains "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4) notes that the terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id.  The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides the following evaluations:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: 

0...No complaints of impairment of memory, attention, concentration, or executive functions. 

1...A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 

2...Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 

3...Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment. 

Total...Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: 

0...Normal. 

1...Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

2...Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. 

3...Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

Total...Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: 

0...Social interaction is routinely appropriate. 

1...Social interaction is occasionally inappropriate. 

2...Social interaction is frequently inappropriate. 

3... Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: 

0...Always oriented to person, time, place, and situation. 

1... Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 

2...Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation. 

3...Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Total...Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: 

0...Motor activity normal. 

1...Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 
2...Motor activity mildly decreased or with moderate slowing due to apraxia. 

3...Motor activity moderately decreased due to apraxia. 

Total...Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: 

1...Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system). 

2...Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS. 

3...Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS. 

Total...Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 
Subjective symptoms are assigned numerical designations as follows: 

0...Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety. 

1...Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

2...Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: 

0...One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects. 

1...One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

2...One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them. 
3...One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: 

0...Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language. 
1...Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas. 

2...Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas. 

3...Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs. 

Total...Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows:

Total...Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Unfortunately, after reviewing all of the facts of the Veteran's case and applying the applicable regulations, the Board cannot grant a rating higher than 10 percent for TBI for any period on appeal.  The Veteran's primary contentions are that his cognitive impairments, such as memory loss and difficulty in concentration warrant a rating in excess of 10 percent.  

The Board notes that objective evidence of memory loss was noted on the Veteran's September 2008 examination, however, this evidence was stated to be mild.  The examiner noted that the Veteran has trouble remembering names, directions, or recent events.    This would result in a "2" level of impairment.  The Board does not finds that a "3" level of impairment is warranted prior to April 25, 2010.  The examiner also reported that the Veteran was could complete counting backwards by serial sevens, which demonstrates some level of recall ability.  Further, in order to assign "3" level of impairment requires objective evidence on testing of moderate impairment of memory, attention, or executive functions resulting in moderate functional impairment.  The Board finds that the examiner is in a better position to determine the Veteran's objective memory impairment, but to the extent that the Veteran is capable of providing such an assessment the Veteran reported that he was not having any functional impairments due to his condition.  Accordingly, as both moderate impairment and moderate deficits of the condition are required for the "3" level of impairment, the Board finds that the evidence of record does not indicate a level of impairment > 2 due to memory, attention, concentration, or executive functions prior to April 25, 2010.  

To the extent, the Veteran demonstrates a moderate impairment and moderate deficits of memory, attention, concentration, or executive functions after April 25, 2010, the Board notes that it is unable to assign a separate rating for PTSD and TBI based upon the same symptomology.  Note (1) indicates that there may be an overlap of manifestations of TBI symptoms and manifestations of mental or neurologic disorder that can be separately evaluated under another diagnostic code.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Both the Veteran's TBI examiner in August 2011 and his PTSD examiner in December 2011 indicated that they were not able to delineate the Veteran's symptomatology of the two conditions.  The TBI examiner specifically indicated the overlap of the symptoms of insomnia, hypervigilance, reduced memory, depression, and his cognitive symptoms of altered memory and reduced concentration.  

The rating criteria for PTSD specifically discuss symptoms of memory loss and lack of concentration in their criteria, and it is based upon these symptoms (at least in part) that the Veteran's 70 percent rating for PTSD as of April 25, 2010 is assigned.  The Board notes that to assign a separate rating for TBI based upon the Veteran's memory loss or impairment in concentration would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Additionally, the Board notes that the record does not indicate that the Veteran demonstrated "severe" impairments of memory, attention, or executive functions on objective testing that results in "severe" functional impairment.  Accordingly, a total rating for all periods on appeal is denied.   

The Veteran also indicates that he should be entitled to a higher rating based upon his "subjective symptoms."  The highest "level of impairment" available under the rating criteria for subjective symptoms is "2".  However, the Veteran's "subjective" symptoms are either already separately rated (tension headaches, tinnitus, and vestibulopathy) or overlap with the Veteran's symptoms for PTSD.  He could not receive a higher rating under the TBI ratings than he is assigned for PTSD as he has been assigned an initial rating of 50 percent for PTSD and even the highest a level "2" rating for subjective symptoms, would result in a 40 percent rating.  

A separate rating based upon his subjective symptoms of TBI would also not result in a higher rating.  Examples of subjective symptoms that overlap with his PTSD symptoms include frequent insomnia and anxiety.  The Veteran's symptoms that do no overlap such as impaired vision have not been reported to cause greater than mild functional impairment.  As the Veteran, currently is assigned a separate "1" level of impairment, this would not provide a higher rating than his current 10 percent rating.    

Considering the facets of cognitive impairment and TBI residuals not discussed by the Veteran.  The examiner opined that the Veteran's neurobehavioral effects frequently would interfere with workplace interaction, social interaction, or both but do not preclude them.  However, this impairment also appears to overlap with the Veteran's symptoms of PTSD.  Symptoms of neurobehavioral effects include irritability, impulsivity, unpredictability, verbal aggression, and moodiness.  The examiner specifically indicated that the neurobehavioral symptoms that indicated this "2" level rating was the irritability that was produced by daily pressures and interactions with his wife.  As the Veteran's ability to participate in social interactions with his wife and his mood/attitude, are factors that are considered in his rating for PTSD, the Board finds that neurobehavioral symptoms apart from those associated with PTSD do not warrant a rating above a "1" level of impairment.

The Board notes that the examiner provided the Veteran with a "1" rating for mildly impaired judgment, which was noted to affect complex or unfamiliar decisions.  The Board notes that deficiencies in judgment are also contemplated by the Veteran's PTSD symptoms.  Particularly, the Board notes that the Veteran himself argued that deficiencies in judgment should warrant an increased rating for PTSD.  As the record, does not indicate that the Veteran has moderately impaired judgment that is separate for his PTSD, a "1" level of impairment is assigned.  

The Board notes that the examiner provided the Veteran with a "1" rating for social interaction that is occasionally inappropriate.  The Board notes that deficiencies in social interaction are also contemplated by the Veteran's PTSD symptoms.  As the record, does not indicate that the Veteran has social interactions that are "frequently inappropriate" or "inappropriate most or all of the time" separate and apart from his PTSD, a "1" level of impairment is assigned.  

Visual spatial orientation was noted to be mildly impaired due to the fact that the Veteran has difficulty following directions and will get lost in unfamiliar areas, but he could use a GPS to navigate.  The Veteran has reported several times that while he has difficulty following directions and using maps that he is able to navigate with the use of a GPS. Accordingly, a "1" level of impairment is assigned.    

The Veteran's communication was noted to be only occasionally impaired and that he could communicate complex ideas.  While the Veteran indicated that he had periods that he found it difficult to communicate due to stutters and loss of words, the Veteran did not assert that this was a frequent occurrence that happened more than occasionally.  Also, the Veteran's ability to complete multiple years of academics at a collegiate level would indicate that condition did not occur more than occasionally.  Accordingly, a "1" level of impairment is assigned.    

Finally, the record and the report of the August 2011 examiner indicate that the Veteran has no impairment regarding orientation, motor activity, and consciousness 
Accordingly, a "0" is assigned for these categories.

As none of the Veteran's symptoms separate from his symptoms for PTSD warrant a level of impairment in excess of "1", then the Veteran's current 10 percent rating for TBI is warranted.  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" indicates that after each facet of TBI is determined, then if no facet is evaluated as total an overall percentage is assigned based on the level of the highest facet.  In this instance, the highest facet separate from his symptoms for PTSD is a "1", which warrants a 10 percent rating.  

The Board notes that for the period from October 23, 2008 to April 24, 2010, the Veteran's highest facet if including his PTSD symptoms would be "2" for impairment of memory, concentration, and executive functions or for neurobehavioral impairment.  This would result in a 40 percent impairment, without a separate rating for PTSD.  Therefore, the Veteran is benefited by his 50 percent assigned rating for PTSD, and 10 percent rating for TBI.  The Board also notes that for the period after April 25, 2010, that the Veteran's highest facet would not exceed a "3" or 70 percent, and, thus, the Veteran is benefitted by having the 70 percent for PTSD and 10 percent for TBI.  

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's need for special monthly compensation.  Neither the Veteran nor the evidence suggests significant sensory impairments, erectile dysfunction, or the need for aid and attendance.  As such special monthly compensation is not warranted at the present time.

The record does not establish that the rating criteria (Diagnostic Codes 8045) are inadequate for rating the Veteran's TBI. Diagnostic code consider the full range of residuals of the Veteran's TBI, including his memory loss, irritability towards others, lack of concentration, and his separately evaluated conditions (headaches, tinnitus, vestibulopathy). Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

There is no doubt that the Veteran has symptoms from his TBI. The Board cannot go beyond what is allowed by law in the grant of benefits and thus, for reasons discussed above, it must deny the claim. However, the Veteran is encouraged to keep track of his symptoms and to engage in ongoing treatment for the problems. Should, at any time, the Veteran feel that his disability has grown in severity, he is encouraged to file another claim for an increased evaluation.


ORDER

For the period from July 27, 2008 through April 24, 2010, a 50 percent rating for PTSD, but no more than 50 percent, is warranted.  
      
With resolution of reasonable doubt in the appellant's favor, for the period beginning April 25, 2010 and ongoing, an evaluation of 70 percent for PTSD, but no more than 70 percent, is warranted.

A rating in excess of 10 percent for TBI is not warranted for any period on appeal.  


REMAND

The Veteran has repeatedly reported numbness, tingling, and burning, in both of his legs near his incisions.  The Veteran has also submitted documentation that in April 2010 he was seen by an orthopedic surgeon that opined that the Veteran suffers from bilateral lower extremity pain that is neuropathic in origin.  The Veteran has repeatedly requested an increased rating due to his bilateral leg pain, which is service-connected as right leg post compartment syndrome scars and muscle groups XIII and XI injury and left leg post compartment syndrome scars and muscle groups XI injury. 

However, the Board is unable to rate this condition as no detailed examination has been conducted regarding the Veteran's neuropathic pain.  While a sensory examination was conducted in connection with the August 2011 TBI examination, a complete examination of both muscle group and neurological findings has not been completed.  Significantly, in this case, the Veteran's representative has argued that the Veteran had not been evaluated under the criteria for neuritis and that further examination was required to properly evaluate the claim.  Therefore, another comprehensive VA examination, addressing the severity of the service-connected bilateral leg disability should be afforded.
  
Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran (and his attorney) and request that he identify all sources of treatment for his service-connected bilateral leg disability, including hospitalizations and examinations from any VA or private facility from 2011 to the present.  Thereafter, the RO should undertake appropriate efforts to obtain any indicated records.  

2. After contacting the Veteran and obtaining any updated treatment records, then schedule the Veteran for an examination to determine the current level of severity of his service-connected right leg post compartment syndrome scars and muscle groups XIII and XI injury and his left leg post compartment syndrome scars and muscle groups XI injury, to include, but not limited to: the current severity of any neuritis, or other neuropathic pain.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3. Finally, following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


